      Case 2:19-cv-01737-SPL Document 20 Filed 06/14/19 Page 1 of 1




 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                              )   No. CV-19-01737-PHX-SPL
     Sidney Naiman,
 9                                              )
                                                )
                       Plaintiff,               )   ORDER
10                                              )
     vs.
11                                              )
                                                )
     C.A.G. Credit and Business Services,       )
12   et al.,                                    )
13                                              )
                                                )
                       Defendants.              )
14
15         Pursuant to the parties’ stipulation,
16         IT IS ORDERED:
17         1.     That the Stipulation for Dismissal (Doc. 18) is granted;
18         2.     That this action is dismissed with prejudice in its entirety;
19         3.     That each party shall bear its own costs and attorneys’ fees; and
20         4.     That the Clerk of Court shall terminate this action.
21         Dated this 14th day of June, 2019.
22
23
                                                     Honorable Steven P. Logan
24                                                   United States District Judge
25
26
27
28
